Citation Nr: 1218693	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-50 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas dated in February 2008 and January 2009. 

The Veteran testified at a February 2012 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The Veteran had also perfected an appeal of the initial noncompensable rating assigned his service-connected bilateral hearing loss disability.  He withdrew this appeal at the February 2012 hearing.  As the Veteran's statement withdrawing the appeal is in writing via the hearing transcript, and as the hearing transcript contains his name and claims number, the Board finds that the criteria for withdrawal of a substantive appeal have been satisfied.  See 38 C.F.R. § 20.204(b) (2011).  Accordingly, dismissal of this appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

The claim of entitlement to service connection for sleep apnea and the issue of entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The competent and credible evidence does not show that the Veteran's degenerative disc disease of the lumbar spine manifested within one year of active service, and does not show that it is related to a one-time notation of pain in the iliac spine during active military service, or that it is otherwise related to any disease, injury, or event in active service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, an October 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The Board notes that an August 2009 letter also provided all notice required under the VCAA and was followed by readjudication of this claim in a November 2009 supplemental statement of the case (SSOC).  However, fully compliant VCAA notice had already been provided in the October 2007 letter.  Thus, the Board concludes that the duty to notify has been satisfied.  See id.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Thus, the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In McLendon, 20 Vet. App. at 83, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, a VA examination was not provided to assess the etiology of the Veteran's lumbar disc disease.  The Board finds that such an examination is not required.  In this regard, the Veteran does not state and the evidence of record does not otherwise show that the Veteran injured his back or lumbar spine in service.  Although the service treatment records reflect a one-time notation of pain in the anterior iliac spine elicited by pressure during a hospitalization for other injuries following an altercation, there is no credible evidence of ongoing back pain thereafter.  Rather, x-rays of the thoracic spine did not show significant pathology, and there is no mention of the lumbar spine in the service treatment records.  Moreover, the Veteran's spine found to be normal on clinical evaluation at the September 1971 separation examination.  The earliest evidence of a disability of the lumbar spine is an August 2007 VA treatment record reflecting a diagnosis of degenerative joint disease.  According to the Veteran's testimony at the February 2012 Board hearing, he first sought treatment for back pain about six years prior to the hearing or around 2006, which is over thirty years since the Veteran's discharge.  He stated that at that time no pathology of the back was revealed by x-ray studies.  Thus, given the fact that there is no mention of injury to or pain in the lumbar spine during active service, as well as the fact that the Veteran's pain in the iliac spine resolved by the time of separation and the Veteran did not seek treatment for back pain for over thirty years after separation, the Board finds that there is no indication that his current arthritis of the lumbar spine is related to the one-time notation of pain in the iliac spine during active service.  Although the Veteran stated at the Board hearing that he had experienced back pain "off and on" since active service, the Board finds that this statement is too general and ambiguous to support a continuity of symptomatology, and there is no competent evidence suggesting that such pain is related to any disease, injury, or event in service.  The Board also notes that the Veteran, as a lay person, does not have the medical expertise to render a competent opinion as to whether his low back disability is related to his in-service anterior iliac spine pain, as this is a determination that is too complex to be made based on lay observation alone.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see also 38 C.F.R. § 3.159(a) (2011) (providing that competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Likewise, he does not have the medical expertise to provide a competent opinion as to whether his low back disability was caused or aggravated by parachute jumps during service, as he stated in an August 2007 VA treatment record.  See id.  No competent evidence has been submitted in this regard.  Accordingly, a VA examination is not warranted as there is no indication that the Veteran's current low back disability may be related to service.  See 38 C.F.R. § 3.159(a); McLendon, 20 Vet. App. at 83.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for a low back disability.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In his December 2009 substantive appeal (VA Form 9) and at the February 2012 hearing, the Veteran argued that his low back pain had its onset during active service.  Specifically, at the Board hearing, the Veteran stated that he had fallen down a flight of stairs and was hospitalized for over forty days at Womack General Hospital at Fort Bragg with a fractured jaw.  He stated that he also experienced excruciating back pain during his hospital stay.  However, he did not allege that any pathology of the back was observed or diagnosed at this time.  He testified that he experienced back pain "off and on" since that time, and first saw a chiropractor about five or six years prior to the Board hearing, or around 2006.  The Veteran further related that x-rays taken at that time did not reveal any pathology.  He stated that x-ray studies were subsequently performed at VA, and that "they couldn't find anything."

The Veteran's service treatment records reflect that he was hospitalized for over a month from January 1971 to February 1971 at Womack Army Hospital in Fort Bragg, North Carolina.  The discharge summary reflects that the Veteran was admitted after an altercation in which he sustained a black eye and a possible fracture of the left zygomatic maxillary compound (ZMC).  The report further states that "[a]ll else was unremarkable."  On examination at admission, there was "some tenderness" over the right anterior iliac spine elicited by pressure over the area but not by movement of the right leg.  An x-ray study did not show any "serious . . . injur[y]" to the thoracic spine.  X-ray studies of the chest, skull, jaw, and abdomen were also performed, but not of the lumbar spine.  The Veteran was diagnosed with an open fracture of the right ZMC arch, and a closed fracture of the left mandibular condylar neck.  No diagnosis of the back was rendered.  The Veteran's September 1971 separation examination report shows his spine was found to be normal on clinical evaluation.  The Veteran signed a statement on this report stating that there had been no significant change in his health since his last physical examination except hearing loss. 

The earliest medical evidence of low back pathology is an August 2007 VA treatment record in which the Veteran reported low back pain.  He stated that the low back pain was a result of parachuting, presumably during active service.  An x-ray of the low back showed degenerative joint disease of the lumbar spine. 

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's degenerative joint disease of the lumbar spine and his period of active service.  While the Veteran did have pain in the iliac spine elicited by pressure during his in-service hospitalization for injuries caused by an altercation, there is no mention of the Veteran's lumbar spine.  Moreover, x-rays of the thoracic spine did not show any "serious" injury.  The fact that x-rays of the lumbar spine were not taken at this time, even though x-rays of thoracic spine and other parts of the Veteran's body were performed, indicates that the Veteran did not experience any low back pain.  Significantly, the hospitalization records do not show that the Veteran continued to experience anterior iliac spine pain during the remainder of his hospital stay after admission, and at separation from service over six months later his spine was found to be normal on clinical evaluation.  The absence of any mention of the Veteran's anterior iliac spine pain thereafter suggests that it was minor and had resolved shortly after admission.  The Board also notes that the Veteran has not alleged that he experienced ongoing or chronic back pain during service.  Thus, there is no probative evidence showing that the Veteran injured his low back in service, that pathology of the lumbar spine manifested in service, or that the Veteran had any chronic low back problems in service.  

The Board also finds that the evidence does not otherwise support a relationship between the Veteran's current degenerative disc disease of the lumbar spine and his period of service, to include continuity of symptomatology.  See 38 C.F.R. § 3.303(b)(d).  In this regard, while the Veteran testified at the Board hearing that he had experienced back pain "off and on" since active service, this statement in itself is too general and ambiguous to support a finding that the Veteran had continuing low back pain since service.  Further, the fact that the Veteran stated at the hearing that he was hospitalized for over forty days at Womack Army Hospital after falling down the stairs, when these records show that he was hospitalized for injuries sustained in an altercation, casts serious doubt on the reliability of his testimony.  Similarly, although the Veteran stated at the hearing that he experienced excruciating back pain during his hospitalization, the records themselves show that he only experienced "some tenderness" of the anterior iliac spine, and only when elicited by pressure.  Again, the inconsistency between the Veteran's statements made in support of this claim, and the contemporaneous records of the in-service hospitalization, puts into doubt the credibility or reliability of his statements.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other factors, its consistency with other evidence submitted on behalf of the Veteran).  In this regard, the Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994). Finally, in Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991), the Court held that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony.  In this case, because statements that the Veteran made in support of this claim are patently inconsistent with much more probative evidence of record, the Board must discount the weight of his testimony with regard to experiencing intermittent back pain since separation. 

As noted above, the earliest medical evidence showing pathology of the lumbar spine is the August 2007 VA treatment record, which is dated over thirty-five years since the Veteran's separation from service in September 1971.  For the reasons discussed in the preceding paragraph, there is no probative evidence of a continuity of symptoms after discharge.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  Thus, the fact that the Veteran did not seek treatment for his low back pain until over thirty years after separation from service, in conjunction with the fact there is no probative evidence of objective pathology of the back or a continuity of symptoms during this long interim period, weighs against a relationship between his current degenerative disc disease of the lumbar spine and his period of service.  See id.; see also 38 C.F.R. § 3.303(b)(d).

The Board has considered the Veteran's contention that his degenerative disc disease of the lumbar spine is related to his anterior iliac spine pain in service.  The Board has also considered his statement reflected in the August 2007 VA treatment record that his low back pain was related to parachute jumping in service.  In this regard, the Veteran's DD 214 shows that he was awarded the Parachute Badge and Vietnam Jump Wings, which supports a finding of repeated parachute jumps in service.  The Veteran is competent to report the history of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, he does not have the medical background or expertise to render a competent opinion as to whether degenerative disc disease of the lumbar spine, which manifested decades after separation from service, is related either to in-service pain of the anterior iliac spine or to the impacts from parachute jumps, as this is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (observing that a lay person can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Lay testimony is not competent to prove that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465, 470 (1994);38 C.F.R. § 3.159(a)(2).  The fact that his assertion of a relationship between his in-service parachute jumps and his low back pain was noted in a VA treatment record does not, in itself, transform this assertion into competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of lay history reported by the claimant, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional).  Accordingly, because the Veteran, as a lay person, has not been shown to have the appropriate medical expertise, his assertion that there is a relationship between his degenerative disc disease of the lumbar spine and his period of service does not support his claim and is outweighed by the evidence weighing against such a relationship, as discussed above.  See Layno, 6 Vet. App. at 470-71; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, there is no competent evidence of record supporting a relationship between the Veteran's degenerative disc disease of the lumbar spine, first shown in August 2007, and his transient pain of the iliac spine or the impacts from parachute jumps during service, which occurred over thirty years earlier.  Likewise, there is no credible or probative evidence otherwise supporting a relationship between the Veteran's current low back disability and his period of service, such as objective in-service pathology of the lumbar spine or a continuity of symptoms after service.  The fact that the earliest probative evidence of low back problems is dated over thirty years since the Veteran's separation from service weighs against such a relationship.  Thus, service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.304; Shedden, 381 F.3d at 1166-67.

Because the evidence does not show that degenerative disc disease of the lumbar spine manifested within one year of service separation, service connection may not be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a low back disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to service connection for a low back disability is denied. 


REMAND

The Veteran's service connection claim for sleep apnea and his appeal of the initial rating assigned his service-connected PTSD must be remanded for further development.

With regard to the Veteran's service connection claim for sleep apnea, a VA examination was provided in November 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion pursuant to its duty to assist the claimant under the VCAA, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination report, the examiner opined that the Veteran's sleep apnea was not caused or aggravated by PTSD, without any supporting rationale.  Rather, the examiner's opinion, which was performed prior to the sleep study on the basis of which sleep apnea was diagnosed, appears to be predicated on an assumption that the Veteran's sleep problems were related to insomnia and not to sleep apnea.  Indeed, the examiner stated that a sleep study had never been performed and that the Veteran's sleep problems seemed to be related to insomnia and not to sleep apnea.  After the Veteran was diagnosed with sleep apnea following the sleep study, the examiner again stated in an addendum to the examination report that the Veteran's sleep apnea was not related to PTSD, without any explanation.  Moreover, the examiner implied in the examination report that depression and obesity associated with PTSD could be related to sleep apnea.  A December 2007 VA treatment record shows a diagnosis of PTSD with depression.  Thus, the VA examiner's observation would suggest a possible relationship between symptoms caused by the Veteran's PTSD, namely depression, and his sleep apnea.  Accordingly, the Board finds that the VA examiner's opinion is not adequate for decision-making purposes.  See Barr, 21 Vet. App. at 312.  On remand, a new VA opinion should be obtained to assess the likelihood that PTSD either caused or aggravated the Veteran's sleep apnea. 

With regard to the evaluation of the Veteran's PTSD, a VA examination was last performed in December 2007 and is now over four years old.  In a March 2010 statement and at the February 2012 hearing, the Veteran's representative argued that the Veteran's PTSD had worsened in severity and that a new VA examination should be performed given the length of time that had passed since he was last examined by VA with regard to this claim.  Under the VCAA, VA's duty to assist in increased rating claims includes providing a medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As such, the Board agrees that remand is warranted to provide a new VA examination in order to assess the current level of severity of the Veteran's PTSD.  See id.

Accordingly, the case is REMANDED for the following actions:

1. A VA medical opinion should be obtained from a VA examiner with appropriate expertise as to whether there is a relationship between the Veteran's PTSD and his sleep apnea.  An examination need not be scheduled unless the examiner or the agency of original jurisdiction (AOJ) deems it helpful. 

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's PTSD and associated symptoms caused or aggravated (i.e. permanently worsened) his sleep apnea, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2. The Veteran should be scheduled for a VA psychiatric examination to assess the current level of severity of his service-connected PTSD.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature, frequency, and severity of the Veteran's PTSD symptoms and any resulting functional impairment.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's service-connected PTSD.

The examiner should also provide an opinion addressing the effect of the Veteran's PTSD on his occupational and social functioning.  Specifically, the examiner should state whether the Veteran's PTSD has resulted in one of the following, with a complete explanation or rationale: 
a. An occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).
b. Reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
c. Deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)
d. Total occupational and social impairment. 

The examiner must specifically discuss the effects of the Veteran's PTSD on his occupational functioning.  All opinions must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


